Citation Nr: 0838653	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. What evaluation is warranted for adult Still's disease 
from July 1, 1993?

2. What evaluation is warranted for keratoses and recurrent 
skin rashes from July 1, 1993?

3. What evaluation is warranted for gynecomastia, with 
excision of a right breast mass, from July 1, 1993?

4. What evaluation is warranted for a lump of the left chest 
from July 1, 1993?

5. What evaluation is warranted for headaches from July 1, 
1993?

6. Entitlement to service connection for a cyst below the 
nostril.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which, in pertinent part, 
denied entitlement to service connection for a cyst below the 
nostril. That rating decision granted service connection for 
adult Still's disease, evaluated as 10 percent disabling; 
keratoses with recurrent skin rashes; gynecomastia, status 
post removal of a mass from the right breast; and a lump of 
the left chest, each evaluated as noncompensable from July 1, 
1993.  The veteran filed a notice of disagreement with the 
aforementioned decision.

In a June 1996 rating decision service connection for 
headaches was established and a 10 percent evaluation was 
assigned. The ratings for Still's disease, and keratoses with 
recurrent skin rashes were increased to 20 and 10 percent 
disabling respectively effective from July 1, 1993.

In a July 1996 substantive appeal the veteran, among other 
things, set forth his disagreement with the rating assigned 
for headaches. 

The veteran appealed the initial ratings assigned.  Under 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on changes 
in the degree of severity of it since the effective date of 
service connection.  

The case was remanded by the Board in October 2004 for 
additional development and is now returned for adjudication.

This case is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Since July 1, 1993, the veteran's Still's disease has 
been manifested by virtually normal radiological studies and 
normal joints on examination with complaints of mild to 
moderate pain.  

2.  Since July 1, 1993, the veteran's headaches have been 
manifested by no more than characteristic prostrating attacks 
averaging once every two months over the last several months. 

3.  The appellant's cyst below the nostril cannot be 
disassociated from his period of military service.


CONCLUSIONS OF LAW

1.  Since July 1, 1993, the criteria for a rating in excess 
of 20 percent for Still's disease have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2008).

2.  Since July 1, 1993, the criteria for a rating in excess 
of 10 percent for headaches have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.7, 4.120, 
4.124a, Diagnostic Code 8100 (2008).

3.  A cyst below the nostril was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

With respect to the claims for higher initial ratings, 
because service connection, an initial rating, and an 
effective date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

With respect to the claim of entitlement to service 
connection for a cyst below the nostril because the benefit 
sought on appeal is granted the Board need not discuss VA's 
compliance with the Veterans Claims Assistance Act of 2000 
because any error is now moot.   



I. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
all of the instant disorders.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

The analysis in the following decisions is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the veteran's 
claims on the basis of the distinct time periods shown by the 
evidence.

a.  Entitlement to a rating in excess of 20 percent for 
Still's disease.

Historically, a February 1995 rating decision granted service 
connection for arthritic joint pains, diagnosed as Adult 
onset Still's disease.  A 10 percent rating was assigned 
analogously under Diagnostic Code 5003 from July 1, 1993, 
pending a VA examination.  38 C.F.R. §§ 4.20, 4.71a

A January 1996 examination at Tripler Army Hospital included 
a normal lumbar spine radiology report, as well as a whole 
body study revealing a normal distribution of 
radiopharmaceutical throughout the bony structures.  The 
diagnosis was Still's disease/joint pain.

A June 1996 rating decision increased the rating to 20 
percent based on a review of the service records, separation 
examination, and Tripler Army Hospital examination. The RO 
noted normal lumbar spine findings, with no arthritic 
changes, or spondylolysis.  

At a February 2008 VA examination the veteran reported 
incapacitating episodes more than four times a year. On 
examination, however, the examiner noted no functional 
limitations on standing or walking. The veteran's gait was 
normal with no evidence of abnormal weight bearing. He had no 
joint deformities, giving way, instability, stiffness, 
weakness, dislocations, subluxations, locking, or effusion. 
No compensable limitation of motion of any affected joint was 
reported.  38 C.F.R. § 4.71a.  The examiner noted that the 
veteran was service connected for Adult Still's disease and 
continued to have flare-ups of generalized joint pain that 
the appellant felt were severely limiting.  Examination, 
however, was virtually completely normal with the exception 
of some mild pain.  His condition is well documented and is 
chronic.  He is not currently showing extra-articular 
manifestations but does continue to have flare-ups requiring 
chronic medication. With this disease condition, that is the 
rule rather than the exception.



Analysis

Still's disease is rated by analogy to degenerative 
arthritis.  38 C.F.R. § 4.20.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In the absence of limitation of motion, a 10 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. A 20 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting. DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability and 
incoordination. 

In this case, the evidence of record fails to reveal any 
evidence that pathology caused by the veteran's Still's 
disease includes more than, occasional mild to moderate pain.  
There is no clinical evidence that the disorder since July 1, 
1993 has caused a compensable limitation of motion of any 
affected joint, or a compensable functional impairment of any 
affected joint.  38 C.F.R. § 4.71a.  Therefore, a rating in 
excess of 20 percent is not warranted for any period from 
July 1, 1993.
 
b.  What evaluation is warranted for headaches from July 1, 
1993?

Historically, a June 1996 rating decision granted service 
connection for headaches as secondary to the service 
connected Still's disease. A 10 percent rating was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8100.  The RO 
noted that the veteran had a confirmed diagnosis of headaches 
and associated neck pain in service.

At a March 2008 VA examination the veteran reported his 
headaches began in 1969 due to combat trauma, stress, 
exertion, etc., and had gotten progressively worse. He took 
medication for his headaches with poor results. The examiner 
noted a normal sensory and cranial nerve examination. The 
examiner noted the veteran's headaches caused moderate 
problems with shopping, exercise, recreation, and a severe 
interference with sports.  

Analysis

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
disability evaluation is warranted for headaches with 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. 

The rating criteria do not define "prostrating," nor has the 
Court. By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial rating in excess of 10 
percent disabling.  No medical treatment evidence has been 
submitted concerning disability due to headaches since July 
1, 1993.  During the March 2008 VA examination the veteran 
did not indicate that he had incapacitating or prostrating 
headaches. The examiner concluded that there were no 
neurological deficits and he generally only found moderate 
disability with every day activities during his headache 
periods. Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's service-connected headaches at any time since July 
1, 1993. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Extraschedular

In reaching these decisions, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1). The veteran is rated as 10 percent 
disabled for headaches, and 20 percent disabled for Still's 
disease.  In this case, however, there has been no showing 
that either headaches or Still's disease have caused a marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities.  Neither has necessitated 
frequent periods of hospitalization, or demonstrated 
disability which renders impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of his disabilities. In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for these disabilities under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

III.  Service connection for a cyst below the nostril

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Analysis

The claimant claims entitlement to service connection for a 
cyst below the nostril. In his statements he reports that he 
was diagnosed in service with a possible cyst below his 
nostril. 

Historically, the veteran in his initial claim in July 1993 
among other conditions claimed service connection for a 
probable cyst beneath nostril/unknown etiology.

By a February 1995 rating decision service connection for a 
probable cyst beneath the nostril was denied.  In making that 
determination the RO found no chronic residuals at the time 
of separation from service.

The veteran lived outside of the Continental United States 
and was not afforded a VA examination until March 2008 at 
which time he reported difficulty breathing through his nose.  
The examiner noted the nasal vestibule was normal with no 
polyps noted.  The sinus examination was also normal.

At a May 2008 VA examination the veteran reported being 
evaluated for a cyst below the nose in the 1980's.  He 
continued to have difficulty breathing through the nose due 
to the cyst.  The examiner noted that there was restriction 
of air movement in the left nostril. He noted a small 
erythematous growth in the left nostril, midline, and 
nontender on palpation. The exposed area was less than 5 
percent and it covered 0 percent of the total body area.  The 
diagnosis was a cyst below the nose.

In applying the criteria for service connection, the Board 
notes that while there has been an intervening 15 years from 
the date of service separation to the subsequent May 2008 VA 
examination; there is a VA diagnosis of a cyst under the 
nostril based on examination, and there is no medical opinion 
that the cyst is not the probable cyst under the nose 
originally claimed by the veteran. As such, resolving 
reasonable doubt in favor of the veteran, that service 
connection for a cyst under the nostril is warranted.


ORDER

An evaluation in excess of 20 percent for adult Still's 
disease from July 1, 1993, is denied 

An evaluation in excess of 10 percent for headaches, from 
July 1, 1993, is denied.

Entitlement to service connection for a cyst below the 
nostril is granted.


REMAND

On October 23, 2008, new regulations became effective for 
rating skin disorders under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805.  73 Fed.Reg. 54708 (Sep. 23, 2008).  
Given that the appellant's keratoses with recurrent skin 
rashes, residuals of gynecomastia with excision of a right 
breast mass, and a left chest lump are each rated under these 
Codes; given that the appellant has never been informed of 
these regulations; and given that the RO has never rated the 
appellant under these regulations; due process demands 
further development.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Therefore, this case is REMANDED for the following action:

The RO shall provide the veteran with 
notice of the new regulations set forth 
at the above referenced Federal Register 
citation.  After affording the appellant 
an opportunity to respond, and to submit 
pertinent evidence dating since January 
2008, the RO must readjudicate the 
remaining claims.  The any benefit sought 
on appeal remains denied a supplemental 
statement of the case must be issued and 
the appellant afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


